Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159609                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159609
                                                                    COA: 347842
                                                                    St. Clair CC: 18-000444-FC
  NICHOLAS MICHAEL BELKIEWICZ,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 15, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
           a1023
                                                                               Clerk